PER CURIAM.
This appeal stems from the appellant, E.B., requesting pre-authorization from the appellee, Agency for Health Care Administration (“AHCA”), for twelve hours per day of home health aide services through the Medicaid Home Health Aide Services Program (“Medicaid HHA Program”). E.B. is a twelve-year-old female who has been diagnosed with Rett Syn-drone, a physically disabling autism disorder. A hearing officer determined that E.B. was entitled to four hours of home health aide services per day on Monday through Friday. The record reflects that the hearing officer failed to consider the federal early, periodic, screening, diagnostic and treatment (“EPSDT”) standard in making its determination as to which services requested by E.B. were covered by the Medicaid HHA Program. See Smith v. Benson, 703 F.Supp.2d 1262, 1268-69 n. 8 (S.D.Fla.2010) (explaining that the federal EPSDT program requires states to pro*709vide Medicaid coverage for “[s]uch other necessary health care, diagnostic services, treatment, and other measures described [as medical assistance] to correct or ameliorate defects and physical and mental illnesses and conditions discovered by the screening services, whether or not such services are covered under the State plan”) (citation omitted). Thus, this case is remanded so that the hearing officer may consider E.B.’s request under the EPSDT standard. See C.F. v. Dep’t of Children & Families, 934 So.2d 1, 6 (Fla. 3d DCA 2005) (reversing and remanding where hearing officer failed to apply EPSDT standard in determining Medicaid coverage).

Reversed and remanded.

STEVENSON, HAZOURI and GERBER, JJ., concur.